DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 6
	“the voice input” should be changed to: -- a voice input --
2.	 In Claim 13, line 9
“the voice input” should be changed to: -- a voice input --
3.	 In Claim 15, line 4
“the voice input” should be changed to: -- a voice input --



Response to Amendment
	This office action is responsive to the applicant’s remarks received March 03, 2022. Claims 1 & 3-15 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1 & 3-15. In view of “Applicant Arguments/Remarks Made in an Amendment” filed March 03, 2022. Claims 1 & 3-15 are now considered to be allowable subject matter. 



Allowable Subject Matter
1.	Claims 1 & 3-15 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1 & 3-15 uniquely identify a control device, control system and non-transitory computer readable medium.
The closest prior art made of record is Kojima et al. (US 20160329054 A1).

The cited references fail to disclose a processor programmed to act as: a first receiving unit that receives an operation instruction given by voice or generated from voice; a second receiving unit that receives information concerning a sound volume of the voice input to a voice input unit provided corresponding to a target apparatus; a target apparatus specifying unit that specifies a target apparatus on a basis of the information concerning the sound volume received by the second receiving unit; and a transmitting unit that transmits an operation command based on the operation instruction received by the first receiving unit to the target apparatus specified by the target apparatus specifying unit, wherein the target apparatus specifying unit specifies a target apparatus for which a sound volume of the voice input to the voice input unit is largest.
As a result, and for these reasons, Examiner indicates Claims 1 & 3-15 as allowable subject matter.
“Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677